Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	Examiner had an interview with Applicant’s representative on 30 October 2020 to discuss double patenting rejections. Accordingly, a terminal disclaimer was filed obviating the rejections. No other rejections were present. Examiner maintains similar reasons for allowance outlined in parent applications of this continuation.
	The claimed invention is as follows: A method comprising: maintaining immutable metadata comprising metadata predicted to change less than a frequency threshold and mutable metadata comprising metadata predicted to change greater than the frequency threshold; utilizing, during reboot of a first node, the immutable metadata and the mutable metadata to identify connectivity information of a second node; and utilizing, during the reboot, the connectivity information to pre-establish a first communications session between the first node and the second node in an inactive state that disables replication of data access commands between the first node and the second node.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D GIBSON whose telephone number is (571)431-0699.  The examiner can normally be reached on Monday - Friday 8:00 A.M.-4:00 P.M..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRYCE P BONZO can be reached on (571)-272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN D GIBSON/Primary Examiner, Art Unit 2113